Title: Hugh Nelson to Thomas Jefferson, [4 September 1809]
From: Nelson, Hugh
To: Jefferson, Thomas


          Dear Sir, Belvoir Monday Morng 4 Sept. 1809 
           Your present of Figs was very acceptable to Mr Walker, who begs that his grateful acknowlegements may be receiv’d for your friendly and polite Attention. We have hoped that Mr Walker has gained some strength within the last six days, and that his general Health is somewhat improved. Mrs Walker had within the last two days somewhat improved in Health, but this morning is again not so well as on Yesterday. They are both still very feeble & low. With best wishes for the Health & happiness of yourself and family, I remain with sentiments of Esteem and respect Yr hble St
          
            Hugh Nelson
        